DETAILED ACTION
This action is responsive to the filing of 1/12/2021. Claims 1-20 are pending and have been considered below. 

Allowable Subject Matter
Claims 10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 20160375923) in view of Aida (US 20090027330.)

Claim 1, 11, 19: Schulz discloses a system comprising: 
a repositionable structure (Fig. 1: 34, steering column) configured to support a physical input device (Fig. 1: 14, steering wheel), the repositionable structure comprising one or more actuators (Fig. 1: 34 to 30, par. 22, an automated process, the steering column and wheel extend from the retracted position to the extended position 140), and the physical input device configured to be operated by a hand of an operator (par. 16, steer the vehicle); 
a control unit configured to:  
in response to a trigger condition, command the one or more actuators to move the input device from a first orientation to a second orientation (Fig. 1: 34 to 30; par. 22, Upon driver prompt or an automated process, the steering column and wheel extend from the retracted position to the extended position 140. During such movement, the column and wheel position is monitored 142), wherein the second orientation is closer to a grasping orientation of the hand than the first orientation is to the grasping orientation of the hand (Fig. 1: 30 extended position is closer to the driver and their hands, as compared to the 34 retracted position.)

However, Schulz does not explicitly disclose a hand detection system; and detect the hand of the operator using the hand detection system.
Aida discloses a similar system for dynamically repositioning an input device, including:
a hand detection system; and detect the hand of the operator using the hand detection system (detecting player’s hand, Fig. 9A; par. 54.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the hand detection system of Aida with the system in Schulz. One would have been motivated to combine the teachings so as to stop extension of the steering wheel when it reaches proximity of driver’s hands.

Claim 2, 12, 20: Schulz and Aida disclose the system of claim 1, wherein the control unit is further configured to: in response to the trigger condition, command the input device to move from a first position to a second position, wherein the second position is closer to a grasping position of the hand than the first position is to the grasping position of the hand (Aida par. 56, adjust the position, size, and shape of the virtual mouse 2G, e.g., by scaling and deforming, on the basis of the decoded location, size, and shape of the hand, so that the virtual mouse 2G fits in the hand as shown in FIG. 9B.)

Claim 3, 13: Schulz and Aida disclose the system of claim 1, wherein the control unit is further configured to: determine the grasping orientation based on a current orientation of the hand (Aida Fig. 10C, 2G, 2G3.)

Claim 4, 14: Schulz and Aida disclose the system of claim 1, wherein: the input device is associated with an end effector; and the control unit is further configured to: in response to detecting an engagement of (Schulz par. 16, steer the vehicle (front wheels.))

Claim 5, 15: Schulz and Aida disclose the system of claim 1, wherein the control unit is further configured to: in response to detecting an engagement of the hand with the input device, command the input device to move from the second orientation to a third orientation, wherein the third orientation is based on an orientation of an end effector associated with the input device (Aida Fig. 10C, alignment of buttons with the hand.)

Claim 6, 16: Schulz and Aida disclose the system of claim 1, wherein to detect the trigger condition the control unit is configured to: detect a gesture of the hand (Aida Fig. 10C: 2G, movement of hand to the input device); or detect that the hand is less than a threshold distance from the input device; or detect a gaze command.

Claim 7: Schulz and Aida disclose the system of claim 1, further comprising: a display system, wherein the control unit is further configured to provide one or more position or orientation cues on the display system; wherein the one or more position or orientation cues include: images of the hand and the input device (Aida par. 14, image sensor unit can detect the whole shape of the user's hand; par. 84, image sensor unit 41 detects player's right hand overlapping the right-handed, larger-sized option 2G); or an image of an end effector indication and a virtual hand, the end effector indication comprising a view of an end effector or a view of a virtual end effector, the virtual hand being positioned and oriented in the image relative to the end effector indication based on a relative position and orientation between the hand and the input device; or an image blending an image of the hand with an image of the end effector.

Claim 8: Schulz and Aida disclose the system of claim 1, wherein the control unit is further configured to detect whether the hand is engaged with the input device by detecting whether a difference between an actual position of the input device and a commanded position of the input device is greater than a threshold position difference (Aida Fig. 14, par. 73-79.)

Claim 9, 17: Schulz and Aida disclose the system of claim 1, wherein: the control unit is further configured to, in response to detecting an abort condition, abort the command to move the input device from the first orientation to the second orientation; and to detect the abort condition the control unit is configured to: detect an abort gesture of the hand; or detect a lack of a recognizable gesture of the hand within a time-out period; or determine that a threshold period of time has elapsed without detecting that the hand is engaged with the input device; or detect that a difference between an orientation of the hand and an orientation of the input device is greater than a threshold orientation difference; or detect that the hand is farther away than a threshold distance from the input device (Aida Fig. 13: S22, S24; par. 65-70; player's fingers or palm moves out of the mouse pad area 22H across a boundary.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/23/2022